Citation Nr: 0026706	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  95-30 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) (previously diagnosed as bipolar disorder), 
currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from February 1974 to 
January 1977.

This appeal is from February 1995 and subsequent rating 
decisions of the St. Petersburg, Florida, Regional Office 
(RO).  The February 1995 rating denied an increase from 30 
percent for "bipolar disorder."  A May 1998 rating decision 
increased the 30 percent rating to 50 percent, effective 
January 10, 1998, and added "with PTSD" to the rating 
nomenclature.  In its October 1999 remand decision, the Board 
of Veterans' Appeals (Board) stated two issues, increased 
rating in excess of 30 percent for bipolar disorder prior to 
January 10, 1998, and increased rating for bipolar disorder 
with PTSD from January 10, 1998, currently rated 50 percent.

While on remand, the RO increased the rating to 50 percent 
throughout the period under review.  The Board has identified 
the issue as an appeal from a 50 percent rating.  The 
disability is named consistent with the regulation that 
requires that the citation of disabilities on rating sheets 
will be that of the medical examiner.  38 C.F.R. § 4.27 
(1999).


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's PTSD was 
manifested by symptoms resulting in no more than considerable 
industrial impairment under the regulatory criteria then in 
effect.

2. Subsequent to November 7, 1996, the veteran's PTSD was 
manifested by impaired judgment, disturbances of motivation 
and mood, and difficulty maintaining effective work 
relationships.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent for post-traumatic stress disorder are not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks compensation at a higher rate for PTSD.  
The Board has reviewed the evidence in the veteran's VA 
claims folder.  In this decision, the Board summarizes the 
pertinent historical evidence sufficiently to permit the 
disability to be understood in relation to its history, with 
the primary focus on the current level of disability.  The 
Board then applies the pertinent laws and regulations to the 
evidence to determine whether the disability should be rated 
higher than it is now.

I.  Factual Background

Service medical records reveal the veteran reported obtaining 
mental health treatment prior to enlistment.  A service 
psychiatrist found her without mental illness or psychiatric 
diagnosis at the time of entrance into service.  During 
service, she obtained mental health care in a day treatment 
program, and lithium treatment was noted on separation.

The veteran had a VA psychiatric examination in February 
1978, at which time she gave a history of rape by a 
noncommissioned officer and a subsequent trial in which the 
accused was acquitted, which she reported as traumatic to 
her.  The examiner noted the veteran began VA psychotherapy 
and lithium therapy in July 1977.  The examiner diagnosed 
psychoneurosis, depressive reaction, moderately severe, with 
anxiety.

The veteran was hospitalized in March 1978 at Crozer-Chester 
Medical Center with a diagnosis of depression in a borderline 
personality.  She has had numerous diagnoses over the years, 
with manic-depressive or bipolar disorder the predominant 
diagnosis since a VA examination of April 1979.  A private 
physician who saw the veteran for VA on a fee basis from 
March 1978 until approximately April 1981 diagnosed bipolar 
disorder and borderline personality.  The diagnosis of 
bipolar disorder was maintained through VA examinations of 
October 1981, November 1986, April 1988, and May 1990.

The veteran sought VA hospitalization in August 1992 because 
of increased depression related to her domestic situation and 
an increase in suicidal thoughts.  She reported that her last 
episode of depression had been about 10 years previously.  
She also reported episodes of mania characterized by spending 
money nearly to bankruptcy, lack of sleep and euphoria.  She 
sought discharge after 24 hours, because she was 
uncomfortable in the busy ward.  It was felt her suicidal 
thoughts had abated, and she was discharged upon her denial 
of any suicidal intent.  The diagnosis was adjustment 
disorder, rule out bipolar disorder.

A June 1994 psychiatric report by A. Carreno, M.D., noted a 
history of PTSD as well as depression.  The doctor took 
history from the veteran that included periods of lost memory 
in the past, and of current hypnagogic sensation upon falling 
asleep.  The doctor took a report of the veteran's current 
symptoms; and, after performing a mental status examination, 
opined she should have an electroencephalogram to rule out 
organicity in her memory blanks and hypnagogic sensations.  
He advised continuing psychotherapy for crisis stabilization, 
and a trial of mood stabilizers.

On VA examination in November 1994, the examiner reported the 
veteran had been under psychiatric treatment for several 
years.  The veteran complained that she had manic depression.  
The examiner summarized the veteran's history as she reported 
it.  The veteran reported severe episodes of depression 
lasting several weeks at least once a year, which caused her 
to lose many days from work.  She expressed doubt about her 
diagnosis of bipolar disorder, feeling she was mostly 
depressed.  She admitted past episodes of irritability, 
talkativeness, and impulsivity.  Her greatest concern 
recently had been "anxiety attacks," which she recognized 
as usually a sign of impending depression.  She also reported 
vague symptoms of PTSD and a history of severe trauma in the 
past.  She reported obtaining her LCSW (licensed clinical 
social worker) credentials in 1993 and currently working as a 
social worker counseling families of child abuse.  She 
reported currently doing very well at work, but occasionally 
missing days because of depression.  The diagnosis was 
bipolar disorder, depressed, not otherwise specified, with a 
global assessment of functioning (GAF) of 65 currently and 70 
for the past year.

VA outpatient treatment records from December 1993 to May 
1995 include records of mental health treatment and 
medication management, and of treatment for urologic, 
gynecologic and orthopedic conditions.  Mental health records 
show she obtained a license as a clinical social worker in 
December 1993.  Treatment issues included increases in 
anxiety from February and September 1994 relating to career 
development and decreased depression.  In October 1994 she 
was calmer, having finished an overdue report at work; her 
mood was euthymic.  Medicine helped with insomnia.  In 
January 1995, she had a good mood.  In April 1995, she 
reported increased stress related to medical problems of 
herself and her husband.  In May 1995, she was in a good 
mood, although disappointed about her regular therapist 
leaving the Vet Center where she was in treatment.

A May 1995 letter from the Vet Center reported that the 
veteran had been in treatment there since May 1994 for PTSD 
secondary to sexual trauma while on active military duty.  
Her presenting symptoms were depression, anxiety, intrusive 
recollections, and difficulty with interpersonal relations, 
especially with men.  Because of the severity of her 
symptoms, she had been referred to a VA mental hygiene clinic 
for antidepressive medication.

In a June 1995 statement, the veteran reported that her 
medication was increased in May 1995 due to increased 
depressive symptoms.  She reported that she often cried and 
had feelings of hopelessness and despair and was often unable 
to function.  She reported two months lost from work in 1994 
and four weeks thus far in 1995, and that when she worked, 
her work performance was poor.  She reported fear of losing 
her job because of a currently late report that she could not 
complete because she could not concentrate, and she felt 
listless and lethargic.  She reported poor sleep and suicidal 
thought, but she denied suicidal intent because she could not 
do that to her children.  She stated she failed to understand 
how VA could say her condition was "no worse" when her 
current functioning was so much worse than in the past, when 
she could make goals and achieve them.

The veteran testified at a VA hearing in February 1996.  She 
reported her last hospitalization in 1993 for only 24 hours 
because she was uncomfortable around the other veterans in 
the ward.  She reported her current mental health regime, 
which included medication and psychotherapy several times a 
week including a VA outpatient women's group and therapy at a 
Vet Center.  She reported having intrusive, photographic 
memories of her rape at least weekly, which made her feel 
angry, depressed, agitated, restless, confused, and 
disoriented.  She said the symptoms increased with any 
interpersonal confrontation.  She attributed a three-year 
exacerbation of depression from about December 1992 to just 
several months ago to an undesired interaction with the 
father of one of her sons related to the child's custody.  
She described panic attacks while driving that required her 
to pull off the road for about 10 minutes.  She reported 
often feeling panic while falling asleep.  She reported that 
she slept poorly, with trouble falling asleep and with early 
awakening when depressed, although she was not experiencing 
those symptoms presently.  She reported sleeping about six to 
six and a half-hours a night.  She said she painted and wrote 
for relaxation.

Regarding her social interactions, the veteran said she was 
very sociable about superficial things, but she was not 
intimate with anyone.  She said she had no friends, and her 
relationship with her husband was not good now.

She testified that she had a master's degree in social work 
and was employed by the Child Abuse Council for the state, 
and had held the job since 1990.  She stated she felt no 
panic or depression while actually on the job making home 
visits, because her role was clearly defined, but social 
relations were difficult because of the uncertainty involved.  
She said she had taken six consecutive weeks off of work in 
1995 while not functioning because of depression, and 
cumulatively three months off in 1994.  She said her boss 
understood, and the absence was allowed because it was part 
of a "collaborative agreement."  She said during these 
episodes, she did not leave the house except for doctor's 
appointments.  She said that although not currently 
depressed, she feared recurrence of depression.

The Board of Veterans' Appeals remanded the veteran's case to 
the RO in July 1997, in part to assist her to obtain 
corroboration from her employers of the extent to which her 
service-connected psychiatric disorder caused her to lose 
time from work.  In a November 1997 letter, the RO requested 
the veteran to provide statements from her employment 
supervisors at any place of employment from which she had 
taken time from 1992 to the present due to her service-
connected psychiatric disorder, and to authorize the release 
of information from any health care provider who had treated 
her from May 1995 to the present.  She returned a copy of a 
letter from her to her employer and from her attorney to her 
employer.  She also returned signed authorization for release 
of information from a Vet Center.

In a November 1997 letter from the veteran to her employer, 
she requested revision of her work schedule and accommodation 
of her need for regular attendance at medical appointments 
and physical therapy.  She noted that she had previously 
advised her employer of the potential for a leave of absence, 
but that she did not need such leave if her scheduling needs 
could be accommodated.  She stated that upon request, she 
could produce a physician's statement that her conditions and 
treatments were necessary and in no way impeded her 
performance of her work.

In a November 1997 letter from the veteran's attorney to the 
general counsel for the same employer, the attorney noted the 
veteran's employment since March 1996 as a family therapist.  
The letter addressed issues between the veteran and her 
employer regarding interference by management in her 
discharge of professional obligations toward her clients 
pertaining to the Baker Act.  The veteran also complained of 
her employer's failure to permit flexibility in her work 
schedule to obtain medical treatment.  The letter also 
addressed contractual issues.  The attorney characterized the 
relationship between the veteran and her employer as 
untenable and proposed severance terms.

In a January 1998 statement, the veteran reported that her 
life had unraveled in the past five years due to the effect 
of memories of childhood sexual abuse and rape while in the 
service.  She reported divorcing her husband of 18 years, 
with her family then siding against her.  She reported her 
ability to work had been impaired due as much to poor 
judgment as to depression.  She stated she changed jobs in 
1996 to avoid being fired for excess absenteeism in 1994 and 
1995, and that last year she had been fired by her subsequent 
employer.  She referenced the letter from her attorney 
submitted previously.  She opined that she felt she had 
demonstrated poor judgment in not obtaining another job and 
then quitting, rather than being fired.  She reported that 
she did not trust her ability to care for herself; she 
reported never before feeling such fear, helplessness, and 
lack of control.

With her January 1998 statement, the veteran submitted an 
annual/sick leave report.  Nothing on the report showed its 
origin.  It showed 127.5 hours (17 days) sick leave used for 
calendar year 1995, with a negative leave balance at the end 
of the year.  It did not show any reason for the sick leave.

The veteran had a VA examination in January 1998.  The 
examiner reported that he made a longitudinal review of the 
veteran's records.  The veteran stated her objective in the 
examination was to obtain a change of diagnosis from bipolar 
disorder to PTSD.  The veteran specifically denied any 
history of spending sprees, grandiose mood, expanded mood, or 
decreased need for sleep.  She described occasional sleep 
disturbances, which she characterized as depression.  She 
reported that during these episodes, she had very low energy, 
became suicidal, and could not care for herself.  She 
identified the rape in service as the cause of her 
psychiatric problems, and that she had daily intrusive 
memories of the incident, that she feared large men and was 
afraid of situations and avoided situations that reminded her 
of the rape.  She described a sense of foreshortened future.

The veteran reported that she continued to live alone and had 
gotten divorced a year ago.  She was currently awaiting an 
unemployment check and was living on her savings.  She 
reported that she had lost her last job as a licensed 
clinical social worker the previous month because she had 
participated in "Baker Acting" a citizen of the Seminole 
Indian Tribe.

On mental status examination, she was well dressed and well 
groomed.  Her affect was quite labile during the interview, 
ranging from elated to tearful.  Her speech was of normal 
rate and tone and was goal-directed.  Her thoughts were 
cohesive, and without psychotic, manic or obsessive content.  
Her memory was intact for remote and recent events, and she 
had good concentration.  Her insight was fair and her 
judgment was not impaired.  She denied suicidal and homicidal 
ideation.

The examiner opined that the veteran's medical history was 
confusing.  He deferred making a final diagnosis until the 
veteran had psychological testing.  His provisional diagnosis 
was PTSD and bipolar disorder.  A current psychosocial and 
environmental problem was unemployment, and GAF was 50.

The veteran had psychological testing in February 1998.  
Based on clinical interview and administration of Minnesota 
Multiphasic Personality Inventory 2, the examiner found a 
history of childhood rape and incest with aggravation of that 
trauma by a rape while in the service.  The veteran had 
symptoms of increased arousal, persistent re-experiencing and 
persistent avoidance of stimuli reminiscent of the past 
traumas, suggestive of PTSD.  At the time of testing, the 
veteran was competent, did not demonstrate any impairment in 
thought process, delusions, or hallucinations.  She did 
identify earlier suicidal gestures.  At the time of testing, 
there was no evidence of a cyclical mood pattern to confirm a 
diagnosis of bipolar disorder.  The examiner noted a history 
of two hospital admissions, once for depression and once for 
one day.  The examiner noted the veteran to be unemployed.  
The diagnosis was PTSD.  Psychosocial and environmental 
factors were noted as interpersonal and unemployment.  GAF 
was noted as 55.  On review of the psychological testing 
report, the January 1998 examiner concurred in the findings 
and stated the final diagnosis as PTSD, unemployment as the 
reported psychosocial and environmental factor, with GAF of 
50 to 55.

In October 1999, a counselor at the Vet Center reported the 
veteran had received treatment approximately bi-weekly since 
May 1994.  The veteran was said to continue to present with 
depression, anxiety, low self-esteem, isolation, poor anger 
control, psychic numbing, personal relationship problems and 
avoidance of stimuli.  The counselor gave her a poor 
prognosis for rejoining mainstream society.

The veteran had a VA examination in January 2000.  The 
examiner reported that he reviewed the veteran's VA claims 
folder.  The examiner noted past diagnosis of bipolar 
disorder and that the veteran adamantly denied past manic 
episodes.  She reported a significant history of depression, 
which she attributed to incest from age five to 12 and a 
subsequent rape in the service.  The examiner quoted her as 
admitting to "acute episodes of system overload" in which 
she disassociated because of her strong emotions related to 
the rape, most recently just before last Christmas, when she 
was completely shut down and completely unable to function.  
She reported she had one of these in 1994, which is when she 
was diagnosed with bipolar disorder.

Current complaints included consistent nightmares of the rape 
in service.  She reported that she tried to avoid all 
thoughts and feelings associated with the rape as well as any 
activity or situation that might make her recall the event.  
She reported feeling detached and estranged from others as 
well as a sense of foreshortened future.  She described 
increased arousal in the form of difficulty sleeping, 
irritability, and difficulty concentrating.  She reported 
exaggerated startle response and occasional hypervigilence.  
She denied psychotic, manic or obsessive-compulsive 
symptomatology.

As psychiatric history, the veteran reported her first 
therapy at age 18 for depression.  She reported five 
hospitalizations, last in 1994 when she had suicidal ideation 
and considered overdosing.  Regarding social history, the 
veteran reported living alone.  She reported two divorces, 
two adult children, and current employment as a LCSW, working 
for the Child Abuse Council for the past 10 years.  She 
denied any alcohol or drug abuse.

On mental status examination, the veteran was cooperative 
with good eye contact.  There was no psychomotor agitation or 
retardation.  Her speech was appropriate in rate and volume, 
and it was goal directed.  Her mood was anxious and 
depressed, and her affect was congruent with her mood.  She 
denied and did not demonstrate any form of thought disorder.  
Her insight and judgment were fair.  Her memory and 
concentration were intact.  She denied suicidal or homicidal 
ideation.  The impression was that the veteran had 
nightmares, avoidance, and hyperarousal consistent with PTSD.  
The examiner found there were no past symptoms consistent 
with bipolar disorder, and that PTSD had caused moderate to 
severe social and occupational distress.  The diagnosis was 
PTSD.  Psychosocial and environmental factors were poor 
social support and stressful employment.  The GAF was 60.  
Subsequently, upon review of a February 2000 report of 
psychological testing, the examiner concurred in the testing 
psychologist's diagnosis of PTSD and GAF of 55.

The veteran had psychological testing again in February 2000, 
revealing an individual who was somewhat emotional, angry and 
distrustful of others.  The examiner summarized the veteran's 
history of childhood and in-service sexual abuse.  The 
examiner noted the veteran to have some trouble in social 
relationships, with two divorces, the first from a physically 
abusive husband.  He found that the veteran had demonstrated 
stability in employment, and was currently a social work 
professional with child protective services.  At the time of 
testing, the veteran was alert, oriented in all spheres, and 
competent for VA purposes.  She denied any impairment in 
thought process or communication.  She denied delusions, 
hallucinations, or inappropriate behavior.  She did endorse 
suicidal ideation in the past, but at present denied ideas, 
plan, or intent.  She was able to maintain activities of 
daily living and did not demonstrate any memory loss, 
ritualistic behavior, or panic attacks.  She endorsed 
persistent symptoms of increased arousal, persistent re-
experiencing of trauma, or persistent avoidance of stimuli 
associated with trauma.  The diagnosis was PTSD secondary to 
sexual trauma.  The diagnosed psychosocial and environmental 
factor was interpersonal [relations].  The GAF was 55.

In March 2000, the Vet Center furnished the veteran's 
treatment records for May 1994 to February 2000.  The notes 
are of approximately bi-weekly psychotherapy sessions.  They 
show episodic increases and decreases in depression related 
to interfamilial conflicts, separation and divorce from her 
second husband, death of her mother, conflicts with family 
members and conflicts with employers.  The records show two 
or three periods of relationships with significant others.

From August to September 1996, she dealt with issues related 
to breakup with her husband and stress at work.  She left her 
job and started another; her depression decreased; she stared 
a new intimate relationship; her sleep improved.  She had 
recurrence of old memories in November 1996 after watching a 
television program about rape in the military, and in 
December 1996, called an 800 number to report the rape she 
had suffered in the service, which began several months of 
interviews with military authorities, which she apparently 
handled well.

From March 1997 until November 1997, she reported variously 
increasingly and decreasingly strained relationships with her 
employer related to ethical issues at work.  In October 1997, 
she reported possibly being laid off at work due to budget 
cuts.  In December 1997, she took administrative leave with 
pay resulting ultimately in severance.  During this time, she 
had increases and decreases in depressive symptoms also 
related to termination of a relationship with her significant 
other.

In January 1998, she began a relationship with a new 
significant other and was noted to be coming out of 
depression and making better decisions.  An increase in 
depressive symptoms coincided with the terminal cancer 
diagnosis of her grandmother.  In February 1998, the veteran 
began a new job and reported a decrease in intrusive thoughts 
of her rape.  In April 1998, she reported problems with her 
employer and with her roommate leading to decreased control 
of anger.  She also reported decrease in self-esteem and 
exacerbation of her symptoms by current stress.  In July 
1998, she reported increased stress and intrusive thoughts 
coincident with an employee under her supervision make equal 
employment opportunity charges against her; she reported 
feeling increasing rage.  In July 1998, she reported 
achieving a change in perspective and reduced stress and 
symptoms.  In September 1998, she reported a breakup with her 
significant other, an equal employment opportunity lawsuit 
against her, and feeling helpless.

In January 1999, she reported decreased severity of symptoms 
and increased satisfaction in her job and personal life, and 
that she was making better decisions.  In May 1999, she 
reported increased nightmares and depression after learning 
of the death of a friend.  However, she was getting along 
better and getting positive reaction at work since her 
antagonist had left.  In July 1999, she reported increased 
symptoms of depression.  In October 1999, she reported 
increased then decreased tension at work and that she was 
recovering from depression.  In November and December 1999, 
she reported increasing depression, social isolation, and 
ideas of suicide without any plan for suicide.

In January and February 2000, the veteran reported a positive 
holiday experience with both family and friends.  She 
reported renewed interest and energy.  She reported problems 
with the Council at work and issues of racism with her 
significant other.  She declined further counseling at that 
time regarding sexual trauma in favor of addressing other 
immediate issues.  Her therapist noted she was able to set 
boundaries, but had difficulty standing by them.

In a March 2000 statement in support of her claim, the 
veteran reported that her pride impairs her judgment in ways 
such as initially seeking only a change in diagnosis in her 
current VA benefit claim rather than an increase in 
compensation.  She stated that since 1994, she had become 
increasingly more impaired by recollections of her rape, 
details of which she had not recalled prior to beginning 
therapy.  She reported great emotional pain and loneliness as 
a result of therapeutic progress and of ending most of her 
primary relationships, such as her marriage and relationships 
with friends and family.  She reported she could no longer 
function as a therapist, and had consequently been assigned 
administrative/supervisory responsibility.  She reported 
being accused of sexual harassment, and stated she could not 
tolerate the stress of the job or continue in it.  She 
reported contemplating suicide during her last acute episode, 
and she feared she would not survive the next episode.  She 
requested an increase in her disability benefits so she could 
afford to do less stressful work.


II.  Analysis

The appellant's allegation of increase in disability is 
sufficient evidence to well ground the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  VA has a duty to 
assist a claimant with a well-grounded claim to develop the 
facts pertinent to he claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The veteran has reported loss of time from work and 
loss of employment due to service-connected psychiatric 
illness.  She has argued that these disruptions in employment 
are significant evidence of the extent of her disability.  
When VA requested that she provide corroborating statements 
from employers, she did not.  She provided her statements to 
an employer.  She also provided a report of sick leave for 
one of the approximately six years under review in this 
appeal.  "The duty to assist is not always a one-way street.  
If a veteran wishes help, [s]he cannot passively wait for it 
in those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
VA has provided the veteran assistance to develop facts 
pertinent to her claim, and has informed her of evidence 
necessary to support her claim.  VA's duty to assist the 
veteran to develop the facts in her claim is discharged.  
38 U.S.C.A. § 5107(a).

The veteran has also reported psychiatric hospitalization in 
1994 to the January 2000 VA examiner, for which no records 
are in the claims folder.  She did not state where she had 
been hospitalized.  When, in July 1997, the RO asked her to 
report all psychiatric treatment, she reported only the Vet 
Center treatment.  She filed her claim for increased 
compensation in December 1994, yet from then until January 
2000, she never mentioned December 1994 hospitalization, nor 
does any reference to such hospitalization appear in the 
extensive outpatient record encompassing December 1993 to 
February 2000.  VA treatment records are constructively 
before the RO and the Board for adjudication purposes.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Ordinarily, notice of 
the existence of pertinent VA records would prompt the Board 
to remand to the RO obtain them.  The Board does not believe 
the veteran was hospitalized in 1994 yet neglected to report 
recent hospitalization at the time she filed her claim for 
increased rating.  Rather, the Board interprets the record of 
1992 hospitalization, the testimony of last hospitalization 
in 1993, and the report to the examiner of last 
hospitalization in 1994 as inaccurate recollection of the 
1992 hospitalization.  The Board does not construe the 
comment to the January 2000 VA examiner as notice of the 
existence of VA records that should be obtained prior to 
appellate review of this case.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1999).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The rating criteria for mental illness have changed while the 
veteran's claim has been pending.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

The changes in rating criteria for mental illness were 
effective November 7, 1996.  See 61 Fed. Reg. 52700 (1996).  
The rating criteria for 100 percent to 50 percent ratings 
preceding the change (old criteria) are as follows:

100 percent: The attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  70 
percent: Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  50 percent: Ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The revised (new) rating criteria are as follows:

100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  70 percent rating is warranted for occupational 
and social impairment, with deficiencies inmost areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The VA examination reports in November 1994, January and 
February 1998, and January and February 2000 do not show 
symptoms or social or industrial impairment at or nearly 
approximating the 70 percent level under the old rating 
criteria.  See 38 C.F.R. § 4.7.  Under the old criteria, the 
extensive outpatient records show clear difficulty in 
maintaining social relationships, but they also show a 
modicum of success, with repeated initiation of intimate 
relationships of some months' duration.  She also had 
ongoing, if difficult, relationships with family members, 
e.g., her sisters and children.  Social inadaptability is 
considered in rating mental disorders only as it affects 
industrial adaptability, i.e., as it impairs earning 
capacity.  38 C.F.R. § 4.129 (1996).

As the psychologist who examined the veteran after reviewing 
her records in February 2000 noted, she has had substantially 
continuous employment.  The record is entirely inconsistent 
as to whether her employment has been with one employer or 
multiple employers.  The veteran's failure to provide 
documentation from her employers as requested has not 
assisted in this regard, nor have her inconsistent statements 
and testimony.  Mental health treatment records show that she 
reported obtaining a license as a clinical social worker in 
December 1993.  In February 1996, she said that she had been 
employed by the Child Abuse Council since 1990 as a social 
worker.  In January 1998 she reported that she had changed 
jobs in 1996 and had been fired by her subsequent employer in 
1997.  On psychological testing in February 1998, she 
reported that she was unemployed.  On VA examination in 
January 2000, she reported that she had been employed for the 
last 10 years (i.e., since 1990) by the Child Abuse Council.  
Vet Center treatment notes confirm her termination of 
employment in December 1997, although she reported first that 
budget cuts were responsible, and later that she took 
administrative leave and was ultimately severed from 
employment.  Vet Center notes also show that she reported 
starting a new job in February 1998.  

The inconsistency in the veteran's reported work history, as 
reflected in her statements and treatment records damages her 
credibility.  What is apparent is that she has had a 
substantially continuous employment record (with a break of 
possibly two months in early 1998) in a professional field 
for which she obtained an advanced degree and met licensing 
requirements.  There is clearly not severe impairment of her 
ability to obtain or retain employment.  To the contrary, the 
record evidences considerable facility at obtaining and 
maintaining employment and that she has held positions for 
more than a year.  The GAF on repeated examination was in the 
50 to 60 range, with 55 as the GAF in the majority of 
examinations.  A GAF of 60 is noted when there are moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning (i.e., few friends, conflicts with peers 
or co-workers).  Quick Reference to the DSM III R 22-23 
(1987).  A GAF of 50 is noted when there are serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id. The Diagnostic and Statistical Manual of 
Mental Disorders  (3rd ed. Revised 1987) is the manual of the 
American Psychiatric Association used by VA prior to November 
7, 1996, for diagnostic criteria for mental illness.  See 
38 C.F.R. § 4.125 (1996).  The GAFs noted on the  VA 
examinations are consistent with considerable and not with 
severe social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996). 

The most salient feature of the extensive outpatient records 
is that the veteran suffers alterations in her symptoms 
within a fairly narrow range, sometimes somewhat better, 
sometimes somewhat worse.  There is not evidence of steadily 
increasing severity of symptoms.  There is not evidence that 
at some point during the documented treatment she obtained a 
significant increase in symptoms and a plateau at that 
increased level.  The overall disability picture is 
essentially stable within an identifiable range.  The 
outpatient records contrast with her statements at hearing 
about the severity of her condition.  While she testified in 
February 1996 to long periods of lost time from work due to 
her symptoms, weekly and bi-weekly therapy notes reflect 
anxiety and depression, but not the extent of disruption of 
work reported in testimony.  The nearly continuous record of 
treatment is more consistent with her testimony that she 
functioned without panic or depression while at work, and 
suffered her symptoms primarily in the area of interpersonal 
relations outside of work.  Her November 1997 letter to her 
employer indicated her medical problems did not impair her 
ability to work.  The letter is not strong evidence that the 
accommodation she sought was for mental illness, as she did 
not identify the medical reason for seeking to alter her 
schedule.  She furthermore cited the need for physical 
therapy as one of the types of treatment for which she sought 
adjustment in her work hours, which tends to show that her 
request was motivated in part by physical, rather than 
psychiatric, reasons.

The record indicates that multiple factors have contributed 
to changes in employment, including ethical disputes, 
disputes over the application of the Baker Act, which the 
Board deems a matter of professional judgment within the 
veteran's expertise as a LCSW, and contract disputes having 
nothing to do with her service-connected disability.  Also, 
significantly, the extensive outpatient record appears to 
show that problems at work preceded increase in psychiatric 
symptoms.  Thus, the evidence does not support the conclusion 
that industrial impairment is caused by the service-connected 
psychiatric disorder, but rather that employment difficulties 
exacerbate the symptoms.

The veteran submitted a record of sick leave for 1995.  
Although her implication apparently is that all of the leave 
taken was attributable to her psychiatric illness, the Board 
does not draw that inference from the record, and the record 
shows other medical matters during that year that must have 
accounted for some of the leave.  Specifically, available VA 
outpatient records for 1995 showed urology and gynecology 
treatment during daytime hours.  The Board finds the sick 
leave report not probative evidence that the veteran's 
psychiatric illness caused disruption in her work in 1995 
equal to the total number of hours of sick leave the veteran 
used.

The Vet Center counselor wrote in October 1999 that the 
veteran had a poor prognosis for rejoining mainstream 
society.  It is unclear just what that means, or what 
societal mainstream the veteran is not in.  As recently as 
February 2000, she was in a significant interpersonal 
relationship.  As recently as March 2000, she had obtained 
such professional advancement as to have supervisory 
responsibilities in her job.  These attainments satisfy the 
Board's notions of functioning in the mainstream of society.  
The October 1999 letter was a prognosis; the evidence is that 
it was incorrect.

In sum, the preponderance of the evidence is against finding 
severe impairment in ability to maintain effective social 
relationships or in the ability to obtain and retain 
employment at any time under review in this case.  Under the 
old rating criteria, a rating higher than 50 percent must be 
denied.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

When the new rating criteria are applied to the evidence, the 
evidence does not show severe impairment in most areas of 
functioning due to suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.

The suicidal ideation appearing in the record, in light of 
consistent and unvarying assertions that there is no genuine 
plan or intent, does not evidence that such ideation causes 
severe impairment in any of the key areas of consideration.  
The Board finds the veteran's report to the February 1998 VA 
psychologist of past suicidal gesture not credible, because 
of its frank inconsistency with the numerous reports of 
ideation without plan or intent.  There are no obsessional 
rituals.  Speech has never been shown to be illogical, 
obscure, or irrelevant.  Depression, and possibly panic 
(although generally described as anxiety) is intermittent, 
not nearly continuous.  The veteran's employment record is 
not consistent with the level of effect on the ability to 
function independently, appropriately and effectively that 
warrants a 70 percent rating.  The reports of irritability 
and feelings of rage are not accompanied by periods of 
violence, i.e., they do not amount to the severity that would 
indicate severe impairment.  There is no evidence of spatial 
disorientation, neglect of personal appearance or hygiene.  
There is evidence of difficulty in adapting to stressful 
circumstances, including work, but not to the level of severe 
impairment.  The Board does not construe the difficulty in 
maintaining intimate or romantic relationships as evidence of 
inability to maintain effective relationships.

The level of impairment that the evidence shows the veteran 
suffers in stressful settings, such as work, better comports 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as impaired 
judgment, by the veteran's assertion, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships that is 
of a lesser degree than inability to maintain effective 
relationships.  The GAF score of 50, discussed above, were 
unchanged in the Diagnostic and Statistical Manual of Mental 
Disorders  (4th ed. 1994), which applies in conjunction with 
the new rating criteria.  38 C.F.R. § 4.125(a) (1999).  The 
Board interprets the GAF scores in the record the same under 
the new criteria as under the old.

The preponderance of the evidence is against finding 
entitlement to rating higher than 50 percent from the 
effective date of the new criteria.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

Comparing the old to the new criteria shows that neither is 
of greater benefit to the veteran, looking at the veteran's 
disability in relation to its entire recorded history, 
38 C.F.R. § 4.1 (1999), from the point of view of the veteran 
working or looking for work, 38 C.F.R. § 4.2 (1999), and in 
regard to her ability to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. 
§ 4.10 (1999).

The veteran has asserted that her service-connected 
psychiatric disorder has caused her to resign jobs and take 
excessive sick leave.  Regulation provides for submission to 
appropriate VA authority for extraschedular rating when it is 
not practical to apply the rating schedule to assess the 
average impairment in earning capacity due to a service-
connected disability because of an exceptional or unusual 
disability picture due to marked interference with employment 
or frequent hospitalization.  38 C.F.R. §  3.321(b)(1) 
(1999); see Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board 
finds no exceptional or unusual disability picture in this 
case, and referral to appropriate VA authority for 
extraschedular rating is not warranted.



ORDER

A disability rating in excess of 50 percent for post-
traumatic stress disorder is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

